 Case 2:20-mc-51574-DPH-KGA ECF No. 2, PageID.94 Filed 01/04/21 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF MICHIGAN



 JENNIFER FINNERTY, Individually, and as
 Personal Representative of the ESTATE OF
 CULLEN FINNERTY,                                   Case No. 20-51574
                                                    Hon. Denise Page Hood
                              Plaintiff,
        v.                                          Related Criminal Case:
                                                    United States v. Dr. Michael Weiss
 NATIONAL COLLEGIATE ATHLETIC                       Case No. 16-20268
 ASSOCIATION,                                       U.S District Court
                                                    for the Eastern District of Michigan
                              Defendant.            Hon. Matthew F. Leitman

                                                    Originating Case:
                                                    Jennifer Finnerty v. National Collegiate
                                                    Athletic Association
                                                    Case No. 49D01-1808-CT-033896
                                                    Marion County Superior Court
                                                    in the State of Indiana
                                                    Hon. Heather A. Welch

                      ORDER GRANTING PETITION TO OBTAIN
                       DEPOSITION OF MICHAEL WEISS, DO

       This matter comes before the Court on Petitioner National Collegiate Athletic

Association’s (“NCAA”) Petition to Obtain Deposition of Michael Weiss, DO (“Dr. Michael

Weiss”). The Court, having considered the Petition and being duly advised in the premises, it is

this 4th day of January, 2021, hereby

       ORDERED that the NCAA’s Petition for leave to take the deposition of Michael Weiss,

DO, a confined person, pursuant to Federal Rule of Civil Procedure 30(a)(2)(B), is GRANTED;

       IT IS FURTHER ORDERED that the NCAA may serve the Indiana State Court Order,

attached as Exhibit 4 to NCAA’s Petition to Obtain Deposition of Michael Weiss, DO, on the

Federal Bureau of Prisons and/or staff of Residential Reentry Management Detroit in order to


                                               1
 Case 2:20-mc-51574-DPH-KGA ECF No. 2, PageID.95 Filed 01/04/21 Page 2 of 2




       request that Dr. Michael Weiss is made available for deposition.



       Dated: January 4, 2021

                                          s/Denise Page Hood
                                          United States District Judge



Distribution:

All Counsel of Record




                                               2
